DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Appeal Brief dated 12/06/2021.
Notice to Applicant
With respect to the Appeal Brief and proposed Examiner’s Amendment. Claims 1-15 are pending and Claims 1, 2, 6, 7, 11 and 12 have been amended.
Approved Examiner’s Amendment to the claims are sufficient to overcome the 35 USC 103 rejections. The rejections have been withdrawn. Thus Claims 1-15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given via electronic communications with Atty Peter Edwards, Reg No. 71137 on 03/12/2022.







IN THE CLAIMS
Please replace the claims below as follows
1. A method for reduced network footprint customer behavior analytics in an analytics server, the method comprising:
loading into a memory of the analytics server a table comprising a multiplicity of entries, wherein each entry correlates a reference to a document object model (DOM) with a unique identifier of a Web page and a Web browser brand;
performing DOM capture of a Web site of different Web pages served by a Web server, the performing DOM capture comprising:
receiving, from the Web server, a message comprising a particular unique identifier of a first Web page visited by an end user and a particular Web browser brand used by the end user;
identifying, using the table and in response to receiving the message, a base DOM that corresponds to the particular unique identifier of the first Web page and
the particular Web browser brand; [[and]]
retrieving, in response to the identifying, the base DOM from a data store; and reconstructing, using the retrieved base DOM, a full DOM for replay; and
performing replay utilizing the reconstructed full DOM.


The method of claim 1, wherein reconstructing the full DOM comprises:
detecting that a second Web page of the Web site is served to the end user after the first Web page;
receiving from over the computer communications network difference data between a DOM for the second Web page and the base DOM; and


3.	The method of claim 1, wherein each entry of the table also includes a Web browser version, and the message additionally encapsulates an identification of a version of the particular Web browser brand rendering the Web page.

4.	The method of claim 1, wherein the particular unique identifier is stored as a hidden parameter in markup of the first Web page rendered in the Web browser.

5.	The method of claim 1, wherein the performing DOM capture of a Web site is deferred until a triggering event is detected in the Web server based upon actions by an end user with respect to one or more of the Web pages of the Web site.

6.	An analytics data processing system configured for reduced network footprint customer behavior analytics, the system comprising:


an analytics server comprising one or more computers, each with memory and at least one processor; and
an analytics server memory coupled to the analytics server, the analytics server memory comprising program code that when executed in the analytics server, causes the analytics server to:
load into the analytics server memory a table comprising a multiplicity of entries, wherein each entry correlates a reference to a document object model (DOM) with a unique identifier of a Web page and a Web browser brand;
perform DOM capture for a Web site of different Web pages served by a Web server, the performing DOM capture comprising:

identifying, using the table and in response to receiving the message, a base DOM that corresponds to the particular unique identifier of the first Web page and the particular Web browser brand; [[and]]
retrieving, in response to the identifying, the base DOM from a data store; and
reconstructing, using the retrieved base DOM, a full DOM for replay; and
perform replay utilizing the reconstructed full DOM.

7.         The system of claim 6, wherein reconstructing the full DOM comprises:
detecting that a second Web page of the Web site is served to the end user;
receiving from over the computer communications network difference data between a DOM for the second Web page and the base DOM; and
reconstructing the DOM for the second Web page by combining the base DOM with the difference data.


The system of claim 6, wherein each entry of the table also includes a Web browser version, and the message additionally encapsulates an identification of a version of the Web particular browser brand rendering the Web page.

9.	The system of claim 6, wherein the particular unique identifier is stored as a hidden parameter in markup of the first Web page rendered in the Web browser.

10.	The system of claim 6, wherein the performing DOM capture of a Web site is deferred until a triggering event is detected in the Web server based upon actions by an end user with respect to one or more of the Web pages of the Web site.

11.	A computer program product for reduced network footprint customer behavior analytics, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by an analytics server to cause the analytics server to perform a method comprising:
loading into a memory of the analytics server a table comprising a multiplicity of entries, wherein each entry correlates a reference to a document object model (DOM) with a unique identifier of a Web page and a Web browser brand;
performing DOM capture of a Web site of different Web pages served by a Web server, the performing DOM capture comprising:
receiving, from the Web server, a message comprising a particular unique identifier of a first Web page visited by an end user and a particular Web browser brand used by the end user;
identifying, using the table and in response to receiving the message, a base DOM that corresponds to the particular unique identifier of the first Web page and the particular Web browser brand; [[and]]
retrieving, in response to the identifying, the base DOM from a data store; and reconstructing, using the retrieved base DOM, a full DOM for replay; and
performing replay utilizing the reconstructed full DOM.


12.       The computer program product of claim 11, wherein reconstructing the full DOM comprises:
detecting that a second Web page of the Web site is served to the end user;
receiving from over the computer communications network difference data between a DOM for the second Web page and the base DOM; and
reconstructing the DOM for the second Web page by combining the base DOM with the difference data.



14.       The computer program product of claim 11, wherein the particular unique identifier is stored as a hidden parameter in markup of the first Web page rendered in the Web browser.

15.       The computer program product of claim 11, wherein the performing DOM capture of a Web site is deferred until a triggering event is detected in the Web server based upon actions by an end user with respect to one or more of the Web pages of the Web site.


Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed newly amended claims 1, 2, 6, 7, 11 and 12 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
	Regarding Claim 1, although Kern/Webber teaches the limitations of Claim 1 which state loading into a memory of the analytics server a table comprising a multiplicity of entries, wherein each entry correlates a reference to a document object model (DOM) with a unique identifier of a Web page and a Web browser brand; performing DOM capture of a Web site of different Web pages served by a Web server, the performing DOM capture comprising: receiving, from the Web server, a message comprising a particular unique identifier of a first Web page visited by an end user and a particular Web browser brand used by the end user; identifying, using the table and in response to receiving the message, a base DOM 
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
“…retrieving, in response to the identifying, the base DOM from a data store; and reconstructing, using the retrieved base DOM, a full DOM for replay; and
performing replay utilizing the retrieved base reconstructed full DOM.”
	Examiner finds that Webber teaches of via the event processing apparatus 206 receives the event group 226 and the event group 228 from the aggregator 222 and the aggregator 224, respectively. In some implementations, the event processing apparatus 206 will store event data from received event groups until a session end condition has been met, as discussed above with reference to FIG. 1. When the session and condition has been met, or the event processing apparatus 206 otherwise determines that it is time to process the event data, the event processing apparatus proceeds to re-create the session using the event data; For example, the event processing apparatus 206 can begin by identifying each event from the event data and identifying, from the event data, one or more of the type of event, details regarding the event, and/or timestamp corresponding to the event as illustrated by table 238. In the table 238, the events have been ordered based on the event number, which can specify a relative order in which each of the events occurred. For example, event 0 is the first event that occurred during the user session, and corresponds to an initial page load. For purposes of this example, the initial page load includes (and can reference) each mutation event (e.g., the rendering of each element of the user interface) that occurred during the initial 
	However, Webber fails to disclose identifying, using the table and in response to receiving the message, a base DOM that corresponds to the particular unique identifier of the first Web page and the particular Web browser brand; retrieving, in response to the identifying, the base DOM from a data store; and reconstructing, using the retrieved base DOM, a full DOM for replay; and performing replay utilizing the retrieved base reconstructed full DOM.
	Independent Claims 6 and 11 have been amended similar to Claim 1. The remaining prior art of record does not remedy the deficiencies found in the cited prior art for Claims 1, 6 and 11. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al. (US 2003/0051157 A1) Method And Apparatus For Selective Disabling Of Tracking Of Click Stream Data
K. Pattabiraman and B. Zorn, "DoDOM: Leveraging DOM Invariants for Web 2.0 Application Robustness Testing," 2010 IEEE 21st International Symposium on Software Reliability Engineering, 2010, pp. 191-200
Beguelin et al. (CA 2588219 A1) METHOD AND APPARATUS FOR AN APPLICATION CRAWLER
Ayoub et al. (US 8,489,605 B2) Document Object Model (DOM) Based Page Uniqueness Detection
Bekmambetov et al. (US 10,083,159 B1) Method For Recording, Editing And Reproduction Of Web Browser Session

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623